DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/26/2021 and 09/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,073,708, 1-19 of U.S. Patent No. 10,578,897, and 1-23 of U.S. Patent No. 9,927,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is reciting a claim that is broader in scope than the parent application.


U.S. Pub. No. 17/385776 – Claim 1
U.S. Patent No. 11,073,708 – Claim 1
1. A display apparatus comprising:

1. (Currently amended) A display apparatus comprising:
a flexible display panel comprising:

a flexible display panel comprising:
a flexible substrate;

a flexible substrate
a display region disposed on a first side of the flexible substrate and
facing in a first direction;

a display region disposed on a first side of the flexible substrate and facing in a first direction;
a first flexible non-display region disposed on the first side of the flexible substrate and disposed outside the display region;

a first flexible non-display region disposed on the first side of the flexible substrate and disposed outside the display region;

a second flexible non-display region disposed on the first side of the
flexible substrate and disposed outside the first flexible non-display region, the second flexible non-display region facing in a second direction different from the first direction;

a second flexible non-display region disposed on the first side of the flexible substrate and extended from the first flexible non-display region, the second flexible non-display region facing in a second direction different from the first non-display region;
an encapsulation member encapsulating the display region and at least
one of the first and second flexible non-display regions;

an encapsulation member encapsulating the display region, the border region, and at least one of the first and second flexible non-display regions,
a touch layer disposed on the encapsulation member and comprising a
touch region and a touch wiring outside the touch region; and

a touch panel located on the encapsulation member (from claim 2)
a pad unit in the second flexible non-display region on the first side of the flexible substrate, the pad unit overlapping the display region in the first direction,

	
a pad unit in the second flexible non-display region on the first side of the flexible substrate, the pad unit being coupled with a connector, and the display region overlapping the pad unit and the connector in the first direction.


a transparent protection window located on the touch panel (from claim 3)
an adhesive layer disposed between the touch layer and the transparent
protection window.




U.S. Pub. No. 17/385776 – Claim 13
U.S. Patent No. 11,073,708 – Claim 1
1. A display apparatus comprising:

1. (Currently amended) A display apparatus comprising:
a flexible display panel comprising:

a flexible display panel comprising:
a flexible substrate;

a flexible substrate
a display region disposed on a first side of the flexible substrate:

a display region disposed on a first side of the flexible substrate and facing in a first direction;
a first flexible non-display region disposed on the first side of the flexible substrate and disposed outside the display region;

a first flexible non-display region disposed on the first side of the flexible substrate and disposed outside the display region;

a second flexible non-display region disposed on the first side of the flexible substrate and disposed outside the first flexible non-display region, the second flexible non-display region overlapping the display region
a second flexible non-display region disposed on the first side of the flexible substrate and extended from the first flexible non-display region, the second flexible non-display region facing in a second direction different from the first non-display region;
an encapsulation member encapsulating the display region and at least
one of the first and second flexible non-display regions;

an encapsulation member encapsulating the display region, the border region, and at least one of the first and second flexible non-display regions,
a touch layer disposed on the encapsulation member and comprising a
touch region and a touch wiring outside the touch region; and

a touch panel located on the encapsulation member (from claim 2)



a pad unit in the second flexible non-display region on the first side of the flexible substrate, the pad unit being coupled with a connector, and the display region overlapping the pad unit and the connector in the first direction.
a transparent protection window disposed on the touch layer;

a transparent protection window located on the touch panel (from claim 3)
an adhesive layer disposed between the touch layer and the transparent
protection window.




Allowable Subject Matter
Claims 1-24 are considered to contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1 and 13 contain limitations that were previously determined allowable in U.S. Patent No. 11,073,708, U.S. Patent No. 10,578,897, and U.S. Patent No. 9,927,641.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/Examiner, Art Unit 2626